DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/21 has been entered. 

Claim Objections
Claim(s) 1 and 7 is/are objected to because of the following informalities:  
In claim(s) 1 and 7, the term ‘accelerate sensor’ should be amended to recite ‘acceleration sensor’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recite(s)
A device for detecting an injury of a quadruped, comprising: 
a memory; and 
a processor coupled to the memory and configured to execute a process including: 
receiving measured data measured by an accelerate sensor attached to a quadruped, the measured data being based on a gait of walk of the quadruped and includes acceleration in a top-bottom direction and acceleration in a front-back direction; 
first determining timings of putting legs of the quadruped on a ground based on the acceleration in the top-bottom direction, included in the received measured data; and 
second determining whether or not each of the legs is injured based on values, corresponding to the determined timing of putting the legs on the ground, of the acceleration in the front-back direction 
classifying measured data into multiple groups for each of the legs based on the timings of putting legs of the quadruped on the ground and the acceleration in the front-back direction within time intervals between multiple time points when the quadruped puts a target leg on the ground and when the quadruped puts another leg on the ground immediately after the target leg on the ground; and 
detecting an injury to the quadruped based on values within more than one of the classified groups.

The recitation of a device which receives measured data, determines grounding timings of legs, determines leg injuries based on corresponding timing values, classifies the measured data into multiple groups based on time intervals, and detects quadruped injury based on the classified values covers performance of the limitation in the mind (2019 PEG p. 52) but for the mere recitation of extrasolutionary data gathering (2019 PEG p. 55; see also MPEP § 2106.05(g)), implemented on generic computing elements (processor and memory).  For example, “determining” timings of leg movements, “determining” an injury thereby, “classifying” movement timing, and then “detecting” an injury  encompasses a process of a clinician mentally reviewing a movement data set mutatis mutandis.  
This judicial exception is not integrated into a practical application because claim 1 only recites the additional elements of generic data acquisition without further details which may tie the abstract portion into a specific application (2019 PEG p. 55 - the instant claims, for example, do not tie into a particular machine). Claims 7 and 8 encounter the same issues mutatis mutandis.  
MPEP § 2106.05(g) establishes
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
ii. Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;
iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011);
v. Consulting and updating an activity log, Ultramercial,
vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Dependent claims 3-6 merely add further detail to the abstract portion(s) of the independent claim(s) but do not otherwise any substantial steps / components which tie the claims into a practical application or particular machine.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of mere data gathering componentry amount to no more than extrasolutionary activity.  Extrasolutionary data gathering cannot provide an inventive concept.  The claims are not patent eligible.  

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.

Applicant argues
The Office Action, p. 2-3, asserts that the claims fall within "mental processes" grouping of abstract ideas because they cover "performance of limitation in the mind but for the recitation of mere data gathering". 
It is respectfully submitted that amended claims 1, 7 and 8 are not directed to mental processes that could be performed in the human mind even under BRI. Firstly it is not just recitation of mere data gathering. Rather, as claimed, the data gathering is used to receive the specific values of "acceleration in the front-back direction" of the quadruped. The specific values of such acceleration are then used with the "determined times of putting the legs [of the quadruped] on the grounds" in a corresponding manner to determine whether each of the legs of the quadruped is injured. This "corresponding" determination between timings and 
Even assuming, arguendo, that the claimed invention is directed to an 
abstract idea in Step 2A, Prong One, of the 2019 PEG, the claimed invention as a whole integrates the abstract idea into a practical application, per Step 2A, Prong two, of determining injury to each of the legs of the quadruped by basing such leg injury determination on the additional elements of "values of the acceleration in the front-back direction" of the quadruped, the "determined timings of putting the legs on the ground" of the quadruped, and the corresponding of such specific acceleration values and specific determined timings. 
Indeed, the Office Action asserted the Yamamato reference (US20160135716) against the claimed invention, which was drafted in a similar manner to Yamamoto's allowed claims. It is noted that Yamamoto application faced no rejection under 35 USC §101 for non-statutory subject matter before it was ultimately allowed to issue as US Patent No. 10,105,078 on Oct. 23, 2018. 
Also, claims 1, 7 and 8 are amended to emphasize that the claims and embodiments of the instant application are not merely performing clinical tests on individuals to obtain input for an equation. Rather, application relates to obtaining specific inputs, identify unique/patentable classification and analysis for identifying an injury of a quadruped. The overall method and steps when considered as a whole are directed toward statutory subject matter. There is clearly a practical application (i.e., injury detection). 
Still further, the amended claims also specifically recite "receiving measured data measured by an accelerate sensor attached to a quadruped, the measured data being based on a gait of walk". As such, amended claims 1, 7 and 9 now specifically recite hardware, i.e., an "accelerate sensor".


	Examiner respectfully disagrees. As a first matter, the presence of select additional elements of data gathering is not itself necessarily a basis that the claimed invention is not directed to a mental process (an abstract idea).  Besides the step of obtaining acceleration signals, the body of each of the independent claims is wholly directed to signal analysis and classification steps and thereby (Examiner submits) the claims are directed to a mental process under part one of step 2A. 
	Under part two of step 2A, Examiner respectfully disagrees that determining injury based on the acceleration values and corresponding timings itself constitutes a 
However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.72 Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.

	And thus a similar consideration is made regarding practical integration under part two of Step 2A — that the judicial exception itself cannot be the element constituting practical integration.  
	As to whether Yamamoto was considered eligible under § 101, Examiner notes that the scope and arrangement of claims of the Yamamoto reference are different than the particular claims in this application and that this Examiner was not involved in the prosecution or examination of the Yamamoto application.  
	Examiner respectfully disagrees that the data gathering of the independent claims constitutes a practical integration.  Examiner first notes that claim 8 does not even appear to recite the amendment detailing a more particular data gathering that was included in claims 1 and 7.  Further, Examiner notes that claims 1 and 7 only limit that the received acceleration signals are from a sensor ‘attached to a quadruped’ but do not detail a specific manner of how such acceleration is measured in a manner that can be considered a practical application.  Examiner would suggest considering the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BENJAMIN S MELHUS/Examiner, Art Unit 3791